Dear Mr. McHenry:
This letter is in answer to your question asking:
              "Does the county collector of a third-class county whose classification is changed to second-class become a salaried officer pursuant to 52.420 RSMo, or does he remain under the compensation schedule in effect (52.260
RSMo) when he took office?"
You refer to the change in classification of Cole County which occurred in 1973. The term of the collector expired on the first Monday in March. Section 52.015, RSMo; Opinion No. 113, February 28, 1963 to Zeilmann, copy enclosed.
In our Opinion No. 72, January 27, 1955 to Pratt, copy enclosed, we concluded that the annual compensation of a county assessor in a third class county was to be computed on a fee basis until the commencement of the next year of the assessor's incumbency after the effective date when the county's classification changes from third class to second class. Likewise, in our Opinion No. 382, November 2, 1962 to Holman, copy enclosed, we concluded that officials' salary or fee changes resulting from a transition from fourth class county to third class county became effective on the date corresponding to the beginning of the term of such officials.
It is our view that these opinions are applicable to the question you ask. Consequently, the collector in such a situation became a salaried officer on the commencement of his next year of incumbency after the effective date when the county changed classification.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures: Op. No. 113, 2-28-63, Zeilmann Op. No. 72, 1-27-55, Pratt Op. No. 382, 11-2-62, Holman